Title: From James Madison to James Simpson, 6 June 1804
From: Madison, James
To: Simpson, James



Sir,
Department of State June 6th. 1804.
I have received your letters up to and including No. 76. On receiving information of the loss of the Philadelphia, the enclosed act was passed by Congress, whereby a million of Dollars was appropriated to enable the President to impart such vigor to the conduct of the war, as might at once change the exultation of the enemy in his casual fortune into a more proper sentiment of fear and prepare the way for a speedy and lasting peace with Barbary. The five following frigates have therefore been appointed to sail into the Mediterranean and will proceed without delay viz,


The President of
44 guns
Commodore S. Barron


The Congress
36
Capt. Rodgers


The Constellation
36
Capt. Campbell


The Essex
32
Capt. J. Barron


and The John Adams

Capt. Chauncey


armed en flute, making our whole force in that sea amount to 6 frigates and five sloops of war.
On Mr. Lear’s departure he was furnished with a number of the tops of the new Mediterranean passport which we wished to substitute for that now in use, and by the same opportunity a copy of the new passport was sent to you. You were also requested to procure an understanding with the Emperors government in order that the change might be brought about without inconvenience. Tho’ you have not reported to me your proceedings on the subject it has been taken for granted that the arrangement has been effected; but lest by any possibility it may be otherwise I enclose another copy of the passport together with a copy of the advertisement which has been published to notify the change, and I request your immediate attention to arrange the business on the principles of the latter.
Capt. Rodgers assures us that so far from the people of the Meshouda having cause of complaint, they expressly and publickly declared their satisfaction with the treatment they experienced. I await however the final report you intend to make before any opinion is formed of the reality of the complaint or the satisfaction due. In the mean time as the demand is not large a confidence is reposed in you to quiet it, if it cannot be avoided, before you receive instructions from government. I am very respectfully Sir, Your obedt. Servt.
James Madison
